Case 3:20-cv-00036-RLY-MPB Document 1 Filed 02/17/20 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

ROBERT STANTON,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            ) CAUSE NO: 3:20-cv-36
                                              )
MEDXCEL FACILITIES                            )
MANAGEMENT, LLC,                              )
                                              )
       Defendant.                             )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                     I. NATURE OF THE CASE

       1.      This is an action brought by Plaintiff, Robert Stanton (“Stanton”), by counsel,

against Defendant, Medxcel Facilities Management, LLC (“Defendant”), pursuant to the Age

Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. §§ 621 et. seq.

                                           II. PARTIES

       2.      Stanton is a citizen of the United States, the State of Indiana and, at all times

relevant to this litigation, resided in Warrick County, State of Indiana, which is within the

geographical boundaries of the Southern District of Indiana.

       3.      Defendant is a Domestic Limited Liability Corporation, which maintains offices

and conducts operations in within the Southern District of Indiana.

                                 III. JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court over the subject matter of this litigation

pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 626.

       5.      Defendant is an “employer” as that term is defined by 29 U.S.C. § 630(b).




                                                 -1-
Case 3:20-cv-00036-RLY-MPB Document 1 Filed 02/17/20 Page 2 of 5 PageID #: 2




        6.    At all times relevant to this action, Stanton was an “employee” as that term is

defined by 29 U.S.C. § 630(f).

        7.     Stanton exhausted his administrative remedies by timely filing a Charge of

Discrimination against Defendant with the Equal Employment Opportunity Commission

claiming discrimination based on age. Stanton has filed his Complaint within ninety (90) days of

receipt of his Notice of Suit Rights.

        8.     A substantial portion of the events, transactions, and occurrences concerning this

case have arisen in the geographical environs of the Southern District of Indiana, thus venue is

proper in this Court.

                                  IV. FACTUAL ALLEGATIONS

        9.      The Defendant provides landscaping and grounds maintenance for St.

Vincent/Ascension Hospital for all of its facilities in Evansville, Indiana. Stanton, who is 60

years old, was hired by St. Mary’s Hospital (St. Vincent/Ascension’s predecessor) on or about

October 8, 2008. The Defendant took over landscaping and grounds maintenance on or about

January 1, 2015.

        10.    Stanton held the position of Supervisor upon his termination on or about June 4,

2019.

        11.    At all times relevant to this action, Stanton met or exceeded Defendant’s

legitimate performance expectations.

        12.    When Vincent Billafana (“Billafana”), who is believed to be about thirty-five (35)

years of age, became Stanton’s supervisor. Billafana began asking Stanton when he was going

to retire and when he planned on leaving his employment with the Defendant.




                                                -2-
Case 3:20-cv-00036-RLY-MPB Document 1 Filed 02/17/20 Page 3 of 5 PageID #: 3




       13.     Billafana wanted to replace Stanton with a younger employee and began creating

reasons to counsel and/or discipline Stanton.

       14.     In fact, one of Stanton’s subordinates, Matt Hitchcock (“Hitchcock), who is

believed to be about thirty-five (35) years of age, became insubordinate with Stanton and put in

his resignation by going around Stanton and calling Billafana directly.

       15.      On or about June 4, 2019, Stanton was terminated for alleged insubordination.

The Defendant’s Human Resources Manager, Julie Stoling, called Stanton and told him he

needed to resign or be fired. Stanton refused to resign and was terminated.

       16.      Next, the Defendant talked Hitchcock out of resigning and made him temporary

Supervisor – performing Stanton’s position. Eventually, Hitchcock was permanently made

Supervisor.

       17.     Stanton was terminated based on his age in violation of the ADEA.

                                   V. LEGAL ALLEGATIONS

                               COUNT I – AGE DISCRIMINATION

       18.     Stanton hereby incorporates paragraphs one (1) through seventeen (17) of his

Complaint.

       19.     Defendant has willfully and intentionally, with malice and/or reckless disregard

for Stanton’s rights, engaged in unlawful and discriminatory employment practices by

terminating Stanton’s employment based on his age in violation of the Age Discrimination in

Employment Act (ADEA), as amended, 29 U.S.C. §§ 621 et. seq.

       20. Stanton has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.




                                                -3-
Case 3:20-cv-00036-RLY-MPB Document 1 Filed 02/17/20 Page 4 of 5 PageID #: 4




                                     REQUESTED RELIEF

       WHEREFORE, Plaintiff, Robert Stanton, by counsel, respectfully requests that this Court

find for Plaintiff and order Defendant to:

       1.      Reinstate Plaintiff to the position, salary and seniority level he would have
               enjoyed but for Defendant’s unlawful employment actions, or award him front
               pay and the value of concomitant benefits in lieu thereof;

       2.      Pay to Plaintiff all of his lost wages and benefits;

       3.      Pay to Plaintiff compensatory damages, damages for physical, mental and
               emotional distress and payment of uncovered medical bills and/or insurance
               premiums;

       4.      Pay to Plaintiff liquidated damages and/or punitive damages;

       5.      Pay to Plaintiff pre- and post-judgment interest;

       6.      Pay Plaintiff's costs and attorney fees incurred in litigating this action; and,

       7.      Provide any further equitable relief this Court sees fit to grant.

                                      Respectfully submitted,

                                      s/Kyle F. Biesecker ____________________________
                                      Kyle F. Biesecker (24095-49)
                                      BIESECKER DUTKANYCH & MACER, LLC
                                      411 Main Street
                                      Evansville, Indiana 47708
                                      Telephone: (812) 424-1000
                                      Facsimile: (812) 424-1005
                                      Email: kfb@bdlegal.com

                                      Attorney for Plaintiff, Robert Stanton




                                                 -4-
Case 3:20-cv-00036-RLY-MPB Document 1 Filed 02/17/20 Page 5 of 5 PageID #: 5




                               DEMAND FOR JURY TRIAL

       Plaintiff, Robert Stanton, by counsel, respectfully requests a jury trial for all issues

deemed triable by jury.


                                    Respectfully submitted,

                                    s/Kyle F. Biesecker_____________________________
                                    Kyle F. Biesecker (24095-49)
                                    BIESECKER DUTKANYCH & MACER, LLC
                                    411 Main Street
                                    Evansville, Indiana 47708
                                    Telephone: (812) 424-1000
                                    Facsimile: (812) 424-1005
                                    Email: kfb@bdlegal.com

                                    Attorney for Plaintiff, Robert Stanton




                                             -5-
